In an action to recover damages for personal injury, the defendant appeals from so much of an order of the Supreme Court, Queens County (Rutledge, J.), dated January 30, 1991, as denied her motion for summary judgment.
*581Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the defendant’s current showing is insufficient to demonstrate that the plaintiff’s exclusive remedy lies under the Workers’ Compensation Law. Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.